Title: Thomas Jefferson to José Corrêa da Serra, 1 January 1816
From: Jefferson, Thomas
To: Corrêa da Serra, José


          
             Monticello Jan. 1. 16.
          
          I learnt, my dear Sir, with inexpressible concern, on my arrival at home, that my detention in Bedford had lost me the pleasure of your visit here. having heard nothing from you since our parting on the Natural bridge, I had supposed your return longer delayed than you had expected, and that even possibly your course might be so shaped as to take Poplar Forest in your way. I hungered for your observations on the country you had passed over, and should not probably have been mistaken in your estimate of it. it was additionally unlucky that when you were at Monticello my family did not observe the letters for you lying on my table. some of them had been recieved a considerable time before, but not knowing your exact trajectory, or in what part of it they might light on you, I was afraid to risk them in the attempt. I now inclose them, and add a letter I wrote you under cover to mr Rhea, expecting it would get to Knoxville by mail before your arrival there, as it probably did: but mr Rhea being unfortunately absent on a journey to the Westward, you failed in the receipt of it, as in the benefit you might have derived from his friendly attentions. he lately returned it to me with expressions of his regret at having lost the opportunity of being useful to you; and I now inclose it only to shew that the failure did not proceed from want of attention in me. not knowing whether you may have arrived at Philadelphia when this gets there, I put the whole under cover to mr Vaughan.
          The death of Dr Barton revives my anxiety to recover the MS. journals of Capt Lewis, for the satisfaction of his family; and may at the same time facilitate it. he had promised me sacredly that he would see to it’s restoration; and as you were so kind as to say you would attend to it on your return to Philadelphia, I now earnestly entreat your aid for this object. knowing nothing of what is doing, or intended to be done as to the publication of the papers respecting the natural history & geography of the country, you will oblige me by any information you can obtain on this subject. the right to these papers is in the government, as may be seen by the instructions to Capt Lewis. they were left in his hands that he might derive to himself the pecuniary benefits of their publication, on the presumption they would certainly be published. if that presumption is to fail, the government must reclaim them; and it is to put this object into an effective course that I wish for information what is doing, or likely to be done. I know I should have the concurrence of Genl Clarke in this, were he within the timely reach of consultation; and I shall not fail to advise with him as soon as I can do it understandingly.
          I am ashamed to ask whether your observation or information as to the Cisterns of Charleston can facilitate the perfecting those I have constructed: because by some accident which I cannot ascertain, I lost the paper you were so kind as to give me at Dowthwaite’s. you recollect our situation there. I was shaving, changing linen, opening and doing up my baggage on the bed, when you put that paper into my hands. I thought it certain that I put it into my pocket; but when I got back to Poplar Forest I could not find it. whether it was lost out of my pocket, or laid & left on the bed, I cannot say; but being lost, I am thrown again on your goodness to replace it if you can.
          What effect will the apparent restoration of the Bourbons have on your movements? will it tempt your return? I do not see in this a restoration of quiet. on the contrary I consider France as in a more Volcanic state than at any preceding time. there must be an explosion, and one of the most destructive character. I look forward to crimes more fierce and pitiless than those which have already distinguished that bloody revolution. these are not scenes, my dear friend, for you to be thrown into. they have no analogies with the tranquility of your character. true we cannot offer you the scientific society of Paris. but who can enjoy science, or who think of it, in the midst of insurrection, madness and massacre? besides, you possess all science within yourself. from others you can get nothing new, and the pleasure of communicating it should be greatest where it is most wanting. stay then with us. become our instructor. help us on in the paths of that science which is wanting to our ripening character. you know how much you are beloved and desired every where, welcome every where, but no where so cordially as at Monticello. come and make it your home then, the place of rest & tranquility, from which, as your piè-des-tal, you can make what excursions you please. you will find it’s summers as moderate as those of Philadelphia, and it’s winters more so. had I arrived before your departure, I should have pressed your trial of it the present winter. a comfortable room, in a country of fuel, for retirement when you chose it, and a sociable family, full of affection & respect for you, when tired of being alone, would have made you forget the absence suspension of the season for botanical rambling. turn this subject in your mind, my good friend, and let us have as much of the benefit of the result as shall be consistent with your own happiness, and in all cases be assured of my gr warm affection & respect.
          Th: Jefferson
        